Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/26/2021 has been entered. As directed by the amendment: claims 1-9, 11, 14, 16-19, and 21 are cancelled; claim 10 has been amended; claim 27 is withdrawn; and claims 28-35 are added.  Thus, claims 10, 12-13, 15, 20, 22-23, 25-26, and 28-35 are currently pending.
Applicant’s amendment is sufficient in overcoming the previous grounds of rejection under 35 USC 103 noted in the Non-Final Office Action (dated 10/26/2020). 
Further grounds of rejection, necessitated by the amendment, are presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-13, 15, 20, 22-23, 25-26, and 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (U.S. Publication 2014/0014126), hereinafter Peleg, in view of Timmermans (U.S. Publication 2014/0123990), and in further view of Blake et al. (U.S. Publication 2003/0226837), hereinafter Blake.
	Regarding claim 10, Peleg discloses a method of controlling temperature of a vaporizing device comprising a heating element, power source, a memory, one or more sensors, and a processor (Title; Figures 1, 2b, and 3-5; Figure 2b showing a circuit diagram of the vaporizing device comprising heating element 202, power source and processor 204-para. 0033 and 0096; one or more sensors 206, and a memory-para. 0095) the method comprising: 
supplying a first amount of power from the power source to the heating element (See para 0031, battery lets current flow through the heating element); 
terminating the first amount of power to the heating element (Paragraphs 0055-0056; time phases in which current is not applied through the coil, where measuring resistance occurs after current supplied is terminated which only requires ‘a few microseconds to a few milliseconds’
receiving, by the one or more sensors and the processor, a first resistance measurement of the heating element of the vaporizing device (para. 0033, sensor 206 is a thermistor that enables temperature measurement; processor 204 may control 206 and receive data therefrom; Note: a thermistor is “a semiconductor device having a resistance that decreases rapidly with an increase in temperature. It is used for temperature measurement, to compensate for temperature variations in a circuit, etc.’-www.thefreedictionary.com, noun, viewed on 11/20/2019); and
3Application No. 14/832,202Attorney Docket No. 00028-0035-01000determining a first temperature of the heating element based on the first resistance measurement (Paragraph 0048 disclosing calculating temperature based on the coil resistance, where the electrical resistance is dependent upon the temperature; Para. 0048 discloses using R=R0 [1 + α (T-T0)], where α is the coefficient of resistance, to calculate the first temperature; The disclosed equation corresponds with the R2(T2)=R1(1 + TCR(T2-T1)) equation disclosed in paragraph 0017 of the instant application).
Peleg is silent on controlling a second amount of power supplied from the power source to the heating element based on a difference between the determined first temperature of the heating element and a target temperature of the heating element stored in the memory, the second amount of power being different from the first amount of power, and after a predetermined time interval, terminating the second amount of power, wherein the memory stores data related to usage characteristics of the 
Timmermens teaches that it is known in the art of controlling electronic vaping devices (Abstract; para. 0002, and 0020; Fig. 4, controller 138, considered to correspond to the claimed processor, memory 140, atomizer 144, which is disclosed as an electrical heating element-para. 0059, and is considered to correspond to the claimed heating element; Para. 0062 discloses power source 126 being a replaceable battery or rechargeable battery; indirectly controlling temperature of 144 as described below) to control a second amount of power supplied from the power source to the heating element (Para. 0063, desired power setting 154 applied to atomizer 144; See waveform 168 of Figure 9; para. 0064 discloses that the power 154 ranges from 0 to 25W, where each vaping profile is limited by 12 seconds of operation, after which the vaping device will automatically stop; Para. 0066, programming includes increasing or decreasing the vaping profile by steps-0.3W-or progressively until it reaches the maximum or minimum values, 25W or 0W, respectively; Para. 0067, vaping profile allows for dynamic controlling of a puff through a power waveform; Accordingly, the amount of power supplied from the power source to the heating element 144 is controlled) based on a difference between the determined first temperature of the heating element and a target temperature of the heating element (since atomizer 144 is an electrical heating element, the amount of power be supplied relates to the resulting temperature; For instance at the maximum power setting of 25W, the temperature of 144 will be at the maximum; The controlling of 154 is at least partially based on a difference between a first temperature of the heating element and a desired temperature of the heating element; For example, if a user wants the power setting to be at 25 W when it is currently at 10W, the power is then increased-via joystick 132, para. 0074-by steps or progressively until it reaches such value) stored in the memory (para. 0063 discloses that the desired power 154 setting may be stored in profile 156, which is saved to memory 140), the second amount of power being different from the first amount of power (power range of 0W-25W, with a controlled change of 0.3W), and after a predetermined time interval terminating the second amount of power (para. 0021, each vaping profile is limited by 12 seconds of operation in an active vaping condition, after which the electronic cigarette will automatically stop) (para. 0064, “…the arbitrary waveforms 168 are oscillations and combinations of different levels of voltage 152 or power 154 in a span of time, wherein the voltage 152 ranges from 0 to 8V, and the power 154 ranges from 0 to 25 W. Each vaping profile 156 is limited by 12 seconds of operation in an active vaping condition 158, after which the electronic cigarette 110 will automatically stop. The vaping profile 156 is defined by 120 points and every point represents 100 ms. The arbitrary waveforms 168 define the energy applied to the atomizer 144, the energy energizing the atomizer 144, and wherein arbitrary waveforms 168 are any type of waveforms 168 inside of the parameters of time 12 s (120 points/100 ms per points) and amplitude (0 to 8V for a voltage waveform, 0 to 25 W for power waveform). The arbitrary waveform 168 defines an option for a user to define whether a vaping profile will be defined in terms of voltage 152 or in terms of power 154. A user can define any desired waveform 168 within the definable voltage 152 and power 154 ranges using a computer application 162. A user can set personal vaping profile 156 settings and create unique waveforms 168, with the support of a computer ”) (here, the editable time line of 0-12 seconds, along with the fully controllably 1/10 second durations, is considered to be predetermined), wherein the memory stores data related to usage characteristics of the vaporizing device (para. 0071-0072; 140 stores voltage, current, temperature, resistance information as well as usage statistics, such as, number of puffs taken by a user) and the predetermined time interval varying based on the usage characteristics (para. 0067, the time interval of 0-12 seconds relates to the number of puffs and is editable to allow a user to fully control every 1/10 second of a puff) (as cited above, the editable timeline of 0-12 seconds allows the user to fully control every 1/10 second of a puff.  Each 1/10 second of a puff, therefore, may be set individually and may vary from one to another based on characteristics from the user).
The advantage of combining the teachings of Timmermens is that in doing so would provide a programmable function that enables a user to set and edit a power output level applied to the atomizer (heating element) when energized, thereby providing a wide range of adaptability and user control of the heating profile of the vaporizing device (see at least above citations, as well as, Abstract and paragraph 0012 of Timmermens), which would allow the user more control over the resulting temperature of the vaporizing device.
see at least above citations, as well as, Abstract and paragraph 0012 of Timmermens), which would allow the user more control over the resulting temperature of the vaporizing device.
The combination of Peleg and Timmermens teaches each claimed limitation, as detailed above, except for the time interval being sensor driven controlled.

    PNG
    media_image1.png
    576
    642
    media_image1.png
    Greyscale

para. 0002, “…electrically heated smoking devices, and particularly to systems and methods for supplying electrical power to the electrically heated smoking devices from a lithium ion power source…”) (para. 0009, “…method for supplying electrical power to at least one electrical resistance heating element from a lithium ion power source and controlling the electrical power provided to the at least one electrical heating element by sending modulated pulses of electrical power from the lithium ion power source to the at least one electrical heating element thereby preventing damage to the lithium ion power…”) (control circuit shown in Figure 3 is a schematic diagram of controller 41 shown in Figure 1) for a predetermined time interval to be sensor driven controlled (para. 0035, “…logic circuit 195 cooperates with the timing circuit 197 to precisely execute the activation and deactivation of each heater element 37 in accordance with a predetermined total cycle period and to precisely divide each total cycle period into a predetermined number of phases, with each phase having its own predetermined period of time…modulated pulses of electrical energy are delivered to the heater to deliver a precise amount of energy to the heater from puff to puff for the life of the battery. Established within the control circuit 41 is a capacity to execute a power cycle that precisely duplicates a preferred thermal interaction (thermal-histogram) between the respective heater element 37 and adjacent portions of the cigarette 23. Additionally, once the preferred thermo-histogram is established, certain parameters (preferably, power cycles and off-times within each phase) are adjusted dynamically by the control circuit 41 so as to precisely duplicate the predetermined thermo-histogram with every power cycle throughout the range of voltages encompassed by the battery 
The advantage of combining the teachings of Blake is that in doing so would adjust the number of electrical pulses delivered to the heater and the off-times between the electrical pulses such that the same amount of energy can be delivered to the heater from puff to puff for different charged states of the battery (para. 0033).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Peleg, as modified by Timmermens, with Blake, by adding to variable predetermined time interval of Timmermans, with the teachings of Blake, to in order to provide a means for adjusting the number of electrical pulses delivered to the heater and the off-times between the electrical pulses such that para. 0033).
Regarding claims 12 and 13, the primary combination, as applied in claim 10, teaches each limitation claimed.   
Specifically, Peleg, further discloses, with respect to claim 12, wherein the first amount of power is terminated about 10 ms after supplying the first amount of power, and, with respect to claim 13, wherein the first resistance measurement is received from about 3 ms to about 5 ms after terminating the first amount of power (Paragraphs 0055-0065; time phases in which current is not applied through the coil, where measuring resistance occurs after current supplied is terminated which only requires ‘a few microseconds to a few milliseconds’).  
Regarding claim 15, the primary combination, as applied in claim 10, teaches each limitation claimed except for the time interval ranging from 5 ms to 1000 ms.
However, Timmermens further teaches the time interval ranges from 5 ms to 1000 ms (paragraph 0022, power waveform is limited to inside of 12 seconds; para. 0067, time interval of 0-12 seconds; A prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’-MPEP 2144.05-I; the claimed range of 5 ms to 1000 ms lies with the 0-12 second range disclosed by Timmermens).
The advantage of having such time interval range of Timmermens is that in doing so would provide an editable timeline (time interval range) that allows a user to fully control every 1/10 second of a puff (para. 0067 of Timmermens), which would allow for greater user control and customization.

Regarding claim 20, the primary combination, as applied in claim 10, teaches each limitation claimed.   
Specifically, Peleg further discloses wherein the supplying of the first amount of power is triggered by activation of the vaporizing device by measuring a pressure change with a sensor of the one or more sensors of the vaporizing device or upon user input (Para. 0031 and 0035).	
Regarding claim 22, the primary combination, as applied in claim 10, teaches each limitation claimed.   
Peleg, as applied in claim 10, does not specifically disclose storing the first resistance measurement and the first temperature in the memory.
However, Timmermens teaches storing the first resistance measurement and the first temperature in the memory (para. 0071, memory 140 can store information, such as, voltage level, temperature level, resistance level).
The advantage of storing the first resistance measurement and the first temperature in the memory is that in doing so would provide a means of storing values of interest during operation of the vaporizing device so that such values could be recalled for later use and/or reference.

Regarding claim 23, the primary combination, as applied in claim 10, teaches each limitation claimed except as detailed below.   
Specifically, Peleg discloses the power source comprising a battery (see para. 0018, 0025, 0027, 0029, 0031, etc.) but is silent on the usage characteristics including an age of the battery, an average amount of power supplied from the battery to the heating element, a maximum amount of power supplied from the battery to the heating element, a minimum amount of power supplied from the battery to the heating element, an amount of time that the battery has been in operation, a cumulative operating time of the battery, an average duration of a puff, a frequency of use of the vaporizing device, or a combination thereof.
However, Timmermens also teaches the power source comprising a battery (see para. 0062).  Timmermens further teaches the usage characteristics including an age of the battery, an average amount of power supplied from the battery to the heating element, a maximum amount of power supplied from the battery to the heating element, a minimum amount of power supplied from the battery to the heating element, an amount of time that the battery has been in operation, a cumulative operating time of the battery, an average duration of a puff, a frequency of use of the vaporizing device, para. 0063, desired voltage and power setting are stored in profile 156 which is saved to memory 140; see also paragraphs 0071-0072).
The advantage of storing such usage characteristics is that in doing so would provide a means of storing values of interest during operation of the vaporizing device so that such values could be recalled for later use and/or reference.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Peleg, as modified by Timmermens and Blake, by adding to the memory of Peleg, with the teachings of Timmermens, to provide a means of storing values of interest during operation of the vaporizing device so that such values could be recalled for later use and/or reference.
Regarding claim 24, the primary combination, as applied in claim 10, teaches each limitation claimed.
Specifically, Peleg further discloses the power source comprising a battery (see para. 0018, 0025, 0027, 0029, 0031, etc.), and that a time interval is a function of a lifetime of the battery (Para. 0061, real time monitoring leads to improving battery life).
Regarding claims 25-26, the primary combination, as applied in claim 10, teaches each limitation claimed.
Specifically, Peleg further discloses, with respect to claim 25, the heating element comprising iron, chromium, aluminum, nickel, titanium, platinum, molybdenum, or a combination thereof, and comprising, with respect to claim 26, an alloy of iron, chromium, and nickel (para. 0055, heating coil may be a conductive material, such as, iron, copper, tungsten, etc, where each material may be coated with nickel).
Regarding claim 28, Peleg discloses a method of controlling temperature of a vaporizing device comprising a heating element, power source, a memory, one or more sensors, and a processor (Title; Figures 1, 2b, and 3-5; Figure 2b showing a circuit diagram of the vaporizing device comprising heating element 202, power source and processor 204-para. 0033 and 0096; one or more sensors 206, and a memory-para. 0095) the method comprising: 
supplying a first amount of power from the power source to the heating element (See para 0031, battery lets current flow through the heating element); 
terminating the first amount of power to the heating element (Paragraphs 0055-0056; time phases in which current is not applied through the coil, where measuring resistance occurs after current supplied is terminated which only requires ‘a few microseconds to a few milliseconds’); 
receiving, by the one or more sensors and the processor, a first resistance measurement of the heating element of the vaporizing device (para. 0033, sensor 206 is a thermistor that enables temperature measurement; processor 204 may control 206 and receive data therefrom; Note: a thermistor is “a semiconductor device having a resistance that decreases rapidly with an increase in temperature. It is used for temperature measurement, to compensate for temperature variations in a circuit, etc.’-www.thefreedictionary.com, noun, viewed on 11/20/2019
3Application No. 14/832,202Attorney Docket No. 00028-0035-01000determining a first temperature of the heating element based on the first resistance measurement (Paragraph 0048 disclosing calculating temperature based on the coil resistance, where the electrical resistance is dependent upon the temperature; Para. 0048 discloses using R=R0 [1 + α (T-T0)], where α is the coefficient of resistance, to calculate the first temperature; The disclosed equation corresponds with the R2(T2)=R1(1 + TCR(T2-T1)) equation disclosed in paragraph 0017 of the instant application).
Peleg is silent on controlling a second amount of power supplied from the power source to the heating element based on a difference between the determined first temperature of the heating element and a target temperature of the heating element stored in the memory, the second amount of power being different from the first amount of power; after a time interval, terminating the second amount of power, wherein the memory stores data related to usage characteristics of the vaporizing device and the time interval varying via sensor driven control based on the usage characteristics. Peleg is further silent on the usage characteristics including an age of the power source, an average amount of power supplied to the heating element, an amount of time that the power source has been in operation over a given time period, a cumulative operating time of the power source, an average duration of a puff, or a frequency of use of the vaporizing device.
Timmermens teaches that it is known in the art of controlling electronic vaping devices (Abstract; para. 0002, and 0020; Fig. 4, controller 138, considered to correspond to the claimed processor, memory 140, atomizer 144, which is disclosed as an electrical heating element-para. 0059, and is considered to correspond to the claimed heating element; Para. 0062 discloses power source 126 being a replaceable battery or rechargeable battery; indirectly controlling temperature of 144 as described below) to control a second amount of power supplied from the power source to the heating element (Para. 0063, desired power setting 154 applied to atomizer 144; See waveform 168 of Figure 9; para. 0064 discloses that the power 154 ranges from 0 to 25W, where each vaping profile is limited by 12 seconds of operation, after which the vaping device will automatically stop; Para. 0066, programming includes increasing or decreasing the vaping profile by steps-0.3W-or progressively until it reaches the maximum or minimum values, 25W or 0W, respectively; Para. 0067, vaping profile allows for dynamic controlling of a puff through a power waveform; Accordingly, the amount of power supplied from the power source to the heating element 144 is controlled) based on a difference between the determined first temperature of the heating element and a target temperature of the heating element (since atomizer 144 is an electrical heating element, the amount of power be supplied relates to the resulting temperature; For instance at the maximum power setting of 25W, the temperature of 144 will be at the maximum; The controlling of 154 is at least partially based on a difference between a first temperature of the heating element and a desired temperature of the heating element; For example, if a user wants the power setting to be at 25 W when it is currently at 10W, the power is then increased-via joystick 132, para. 0074-by steps or progressively until it reaches such value) stored in the memory (para. 0063 discloses that the desired power 154 setting may be stored in profile 156, which is saved to memory 140), the second amount of power being different from the power range of 0W-25W, with a controlled change of 0.3W), and after a time interval terminating the second amount of power (para. 0021, each vaping profile is limited by 12 seconds of operation in an active vaping condition, after which the electronic cigarette will automatically stop) (para. 0064, “…the arbitrary waveforms 168 are oscillations and combinations of different levels of voltage 152 or power 154 in a span of time, wherein the voltage 152 ranges from 0 to 8V, and the power 154 ranges from 0 to 25 W. Each vaping profile 156 is limited by 12 seconds of operation in an active vaping condition 158, after which the electronic cigarette 110 will automatically stop. The vaping profile 156 is defined by 120 points and every point represents 100 ms. The arbitrary waveforms 168 define the energy applied to the atomizer 144, the energy energizing the atomizer 144, and wherein arbitrary waveforms 168 are any type of waveforms 168 inside of the parameters of time 12 s (120 points/100 ms per points) and amplitude (0 to 8V for a voltage waveform, 0 to 25 W for power waveform). The arbitrary waveform 168 defines an option for a user to define whether a vaping profile will be defined in terms of voltage 152 or in terms of power 154. A user can define any desired waveform 168 within the definable voltage 152 and power 154 ranges using a computer application 162. A user can set personal vaping profile 156 settings and create unique waveforms 168, with the support of a computer application 162….”) (para. 0067, “…computer application 162 provides the ability to set a vaping profile 156 which allows controlling the dynamic of a puff, through an arbitrary waveform of voltage 152 (Vavg, VRMS) or power 154 (Wavg, WRMS) on an editable time line of 0-12 seconds. The editable timeline allows a user to fully control every 1/10 second of the puff, which corresponds to a total of 120 vaping points…”), wherein the memory stores data related para. 0071-0072; 140 stores voltage, current, temperature, resistance information as well as usage statistics, such as, number of puffs taken by a user) and the time interval varying based on the usage characteristics (para. 0067, the time interval of 0-12 seconds relates to the number of puffs and is editable to allow a user to fully control every 1/10 second of a puff) (as cited above, the editable timeline of 0-12 seconds allows the user to fully control every 1/10 second of a puff.  Each 1/10 second of a puff, therefore, may be set individually and may vary from one to another based on characteristics from the user).
Timmermens further teaches the usage characteristics including an age of the power source, an average amount of power supplied to the heating element, an amount of time that the power source has been in operation over a given time period, a cumulative operating time of the power source, an average duration of a puff, or a frequency of use of the vaporizing device (para. 0063, desired voltage and power setting are stored in profile 156 which is saved to memory 140; see also paragraphs 0071-0072, number of puffs taken by a user is stored in memory 140 which corresponds to a frequency of use).
The advantage of combining the teachings of Timmermens is that in doing so would provide a programmable function that enables a user to set and edit a power output level applied to the atomizer (heating element) when energized, thereby providing a wide range of adaptability and user control of the heating profile of the vaporizing device (see at least above citations, as well as, Abstract and paragraph 0012 of Timmermens), which would allow the user more control over the resulting temperature of the vaporizing device and to provide a means of storing values of 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Peleg with Timmermens, by adding to the temperature control of Peleg, with the teachings of Timmermens, in order to provide a programmable function that enables a user to set and edit a power output level applied to the atomizer (heating element) when energized, thereby providing a wide range of adaptability and user control of the heating profile of the vaporizing device (see at least above citations, as well as, Abstract and paragraph 0012 of Timmermens), which would allow the user more control over the resulting temperature of the vaporizing device and to provide a means of storing values of interest during operation of the vaporizing device so that such values could be recalled for later use and/or reference.
The combination of Peleg and Timmermens teaches each claimed limitation, as detailed above, except for the time interval being sensor driven controlled.

    PNG
    media_image1.png
    576
    642
    media_image1.png
    Greyscale

Blake teaches that it is known in the art of controlling electrically heated vaporizers (para. 0002, “…electrically heated smoking devices, and particularly to systems and methods for supplying electrical power to the electrically heated smoking devices from a lithium ion power source…”) (para. 0009, “…method for supplying electrical power to at least one electrical resistance heating element from a lithium ion power source and controlling the electrical power provided to the at least one electrical heating element by sending modulated pulses of electrical power from the lithium ion power source to the at least one electrical heating element thereby preventing damage to the lithium ion power…”) (control circuit shown in Figure 3 is a schematic diagram of controller 41 shown in Figure 1) for a predetermined time interval to be sensor driven 
The advantage of combining the teachings of Blake is that in doing so would adjust the number of electrical pulses delivered to the heater and the off-times between the electrical pulses such that the same amount of energy can be delivered to the heater from puff to puff for different charged states of the battery (para. 0033).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Peleg, as modified by Timmermens, with Blake, by adding to variable predetermined time interval of Timmermans, with the teachings of Blake, to in order to provide a means for adjusting the number of electrical pulses delivered to the heater and the off-times between the electrical pulses such that the same amount of energy can be delivered to the heater from puff to puff for different charged states of the battery (para. 0033).
Regarding claims 29 and 30, the primary combination, as applied in claim 28, teaches each limitation claimed.   
Specifically, Peleg, further discloses, with respect to claim 29, wherein the first amount of power is terminated about 10 ms after supplying the first amount of power, and, with respect to claim 30, wherein the first resistance measurement is received from about 3 ms to about 5 ms after terminating the first amount of power (Paragraphs 0055-0065; time phases in which current is not applied through the coil, where measuring resistance occurs after current supplied is terminated which only requires ‘a few microseconds to a few milliseconds’).  
Regarding claim 31, the primary combination, as applied in claim 28, teaches each limitation claimed except for the time interval ranging from 5 ms to 1000 ms.
However, Timmermens further teaches the time interval ranges from 5 ms to 1000 ms (paragraph 0022, power waveform is limited to inside of 12 seconds; para. 0067, time interval of 0-12 seconds; A prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’-MPEP 2144.05-I; the claimed range of 5 ms to 1000 ms lies with the 0-12 second range disclosed by Timmermens).
The advantage of having such time interval range of Timmermens is that in doing so would provide an editable timeline (time interval range) that allows a user to fully control every 1/10 second of a puff (para. 0067 of Timmermens), which would allow for greater user control and customization.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Peleg, as modified by Timmermens and Blake, by adding to the method of Peleg, with the teachings of Timmermens, to provide an editable timeline (time interval range) that allows a user to fully control every 1/10 second of a puff (para. 0067 of Timmermens), which would allow for greater user control and customization.
Regarding claim 32, the primary combination, as applied in claim 28, teaches each limitation claimed.   
Specifically, Peleg further discloses wherein the supplying of the first amount of power is triggered by activation of the vaporizing device by measuring a pressure Para. 0031 and 0035).	
Regarding claim 33, the primary combination, as applied in claim 28, teaches each limitation claimed.
Specifically, Peleg further discloses the power source comprising a battery (see para. 0018, 0025, 0027, 0029, 0031, etc.), and that a time interval is a function of a lifetime of the battery (Para. 0061, real time monitoring leads to improving battery life).
See also Blake, as detailed above in claim 28.
Regarding claims 34-35, the primary combination, as applied in claim 28, teaches each limitation claimed.
Specifically, Peleg further discloses, with respect to claim 34, the heating element comprising iron, chromium, aluminum, nickel, titanium, platinum, molybdenum, or a combination thereof, and comprising, with respect to claim 35, an alloy of iron, chromium, and nickel (para. 0055, heating coil may be a conductive material, such as, iron, copper, tungsten, etc, where each material may be coated with nickel).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761